DETAILED ACTION
1.	Claims 21-40 of application 17/498,378, filed on 11-October-2021, are presented for examination.  Claims 1-20 were cancelled in the Preliminary Amendment received on the same date.  The IDS received on the same date has been considered.  The present application is a CON of application 16/009,572, filed on 15-June-2018, now USP 11,169,528.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
2.	The specification is objected to because of the following informalities:
	In view of the fact that continuation information was amended into paragraph [0001] of the specification, for consistency purposes, the continuation information should be updated to reflect the current patent status of parent application 16/009,572, which is now USP 11,169,528.  Appropriate correction is optional, but nevertheless requested.

Double Patenting Rejections
3.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.2	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 11,169,528 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘528 patent are directed to controlling an autonomous vehicle.  Furthermore, the features of claims 21-40 of the present invention are primarily directed to the corresponding features in claims 1-20 of the ‘528 patent.  These features, while not identical, are not patentably distinct from the features of claims 1-20 of the ‘528 patent, wherein all of the features of allowed claims 1-20 in the ‘528 patent are included, at least in a similar form, in present claims 21-40.  See the following comparison:
Present claim 30:    A method, comprising: 
determining an initial trajectory that includes location and speed information over time for travel of an autonomous vehicle along one or more nominal paths [‘528:claim 1 (a warm start generator configured to determine an initial trajectory based on the selected maneuver and the speed profile associated with the selected maneuver, wherein the initial trajectory includes location and speed information over time for travel along the one or more nominal paths)]; 
wherein the one or more nominal paths comprise one or more predetermined potential paths for travel of the autonomous vehicle based on a common pattern of vehicle travel along one or more lanes of a roadway [‘528:2 (wherein the one or more nominal paths comprise one or more predetermined potential paths for travel of the autonomous vehicle based on a common pattern of vehicle travel along one or more lanes of a roadway)]; 
determining an optimized trajectory based at least in part on the initial trajectory [‘528:1 (an optimization planner configured to determine an optimized trajectory based at least in part on the initial trajectory)], wherein the optimized trajectory is iteratively determined to identify a motion plan that optimizes a total cost associated with the motion plan [‘528:3 (wherein the optimization planner comprises an iterative solver configured to identify a motion plan that optimizes a total cost associated with the motion plan)] ; and 
controlling motion of the autonomous vehicle based at least in part on the optimized trajectory [‘528:1 (a vehicle controller configured to control motion of the autonomous
 vehicle based at least in part on the optimized trajectory)].

3.3	For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 21-40 of the present invention, and claims 1-20 of the ‘528 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘528 patent, and the specifications of both the present invention and the ‘528 patent support the identical critical features noted above. 


Allowed Claims
4.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2015/0346723, which provides a method for controlling an autonomous vehicle,  including: obtaining, by one or more processors, information describing a current state of the autonomous vehicle, and a goal state of the autonomous vehicle; determining, by the one or more processors, an initial vehicle trajectory from the current state of the autonomous vehicle to the goal state of the autonomous vehicle; and determining, by the one or more processors, an optimized vehicle trajectory based on the initial trajectory and a velocity profile, by applying numerical minimization to minimize a trajectory length value and a lateral acceleration value.

4.2	Claims 21-40 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 21, 30 and 37 for controlling an autonomous vehicle, specifically including: 
(Claim 30)  “A method, comprising:
determining an initial trajectory that includes location and speed information over time for travel of an autonomous vehicle along one or more nominal paths; 
wherein the one or more nominal paths comprise one or more predetermined potential 
paths for travel of the autonomous vehicle based on a common pattern of vehicle travel along one or more lanes of a roadway; 
determining an optimized trajectory based at least in part on the initial trajectory, wherein the optimized trajectory is iteratively determined to identify a motion plan that optimizes a total cost associated with the motion plan; and 
controlling motion of the autonomous vehicle based at least in part on the optimized trajectory.”

4.3	The invention is directed to a computing system that controls an autonomous vehicle. The computing system includes a constraint solver, a route selector, a warm start generator, an optimization planner, and a vehicle controller. The constraint solver is configured to determine a plurality of speed profiles for a corresponding plurality of candidate maneuvers for implementation by an autonomous vehicle. Each of the plurality of1 speed profiles is determined to satisfy a plurality of constraints associated with travel by the autonomous vehicle. The route selector is configured to determine a selected maneuver from the plurality of candidate maneuvers, the selected maneuver being associated with one or more nominal paths for travel. The warm start generator is configured to determine an initial trajectory based on the selected maneuver and the speed profile associated with the selected maneuver. The initial trajectory includes location and speed information over time for travel along the one or more nominal paths. The optimization planner is configured to determine an optimized trajectory based at least in part on the initial trajectory. The vehicle controller is configured to control motion of the autonomous vehicle based at least in part on the optimized trajectory. 

4.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 22-29, 31-36 and 38-40 are deemed allowable as depending either directly or indirectly from allowed independent claims 21, 30 and 37. 

Prior Art
5.	The following prior art, discovered in an updated search and herein made of record but not relied upon, is considered pertinent to Applicant’s disclosure, and consists of document A on the attached PTO-892 Notice of References Cited:
	Document A defines the general state of the art which is not considered to be of particular relevance.

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661